DETAILED ACTION
CLAIMS 1-2, 4-8, 10-14, AND 16-18 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Allowable Subject Matter
Claim(s) 1-2, 4-8, 10-14, and 16-18 
are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher J. Rourk, Reg. No. 39,348 on 5/3/2021.
The application has been amended as follows: 
13. (Currently Amended) A non-transitory data memory device storing instructions that cause one or more processors to perform the steps of: generating a data message at a data processor client; adding a security key to the data message using the data processor client by adding metadata to an M-Search message; transmitting the data message to a remote data processor receiver over a data network; determining whether the data message is authentic at the remote data processor receiver; and automatically responding to the data message using the remote data processor with a location where 
14. (Currently Amended) The non-transitory data memory device of claim 13 wherein generating the data message at the data processor client comprises generating an M-Search protocol message at a secure UEFI network mapping client.   
16. (Currently Amended) The non-transitory data memory device of claim 13 wherein transmitting the data message to the remote data processor receiver over the data network comprises transmitting a request for a target drive for an operating system image to a secure UEFI server.   
17. (Currently Amended) The non-transitory data memory device of claim 13 wherein determining whether the data message is authentic at the remote data processor receiver comprises accessing a public key server to authenticate the data message.   
18. (Currently Amended) The non-transitory data memory device of claim 13 wherein automatically responding to the data message with the location where additional data can be obtained from the remote data processor receiver if it is determined by the remote data processor receiver that the data message is authentic comprises automatically responding to the data message with the location where an operating system image can be obtained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brian J Corcoran/             Examiner, Art Unit 2187                                                                                                                                                                                           
/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187